Citation Nr: 1523970	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability to include nummular dermatitis.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for residuals of a coccyx injury claimed as angulation of distal coccygeal segment.

7.  Entitlement to service connection for bilateral leg numbness.

8.  Entitlement to service connection for lumbar spine disability.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a ruptured right ear drum with hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Boise, Idaho.

In January 2015, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  In addition, the Veteran testified before a Decision Review Officer in a January 2011 hearing.  The record contains transcripts of both hearings.



At his Board hearing, the Veteran clarified that his claim for residuals of a ruptured ear drum was for his right ear only.  January 2015 Board Hearing Tr. at p. 25.  The claim has been characterized accordingly in the list of issues above.

The issues of entitlement to service connection for a lumbar spine disability, numbness of the bilateral legs, and a cervical spine disability, including as secondary to a coccyx disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents (e.g. Agent Orange) during his active service; the weight of the evidence is against a finding that the Veteran's diabetes mellitus either began during or was otherwise caused by his active service.

2.  The weight of the evidence is against a finding that the Veteran's hypertension either began during or was otherwise caused by his active service.

3.  The weight of the evidence is against a finding that the Veteran's current skin conditions either began during or were otherwise caused by his active service. 

4.  The Veteran does not have a current left foot disability.

5.  The Veteran does not have a current left foot disability.

6.  The Veteran has a current disability consisting of residuals of a coccyx injury, including angulation of distal coccygeal segment, which is etiologically related to an in-service injury to his coccyx.

7.  The Veteran does not have a current hearing loss disability and does not currently have a ruptured right ear drum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for residuals of a coccyx injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The criteria for service connection for a ruptured right ear drum with hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The issues on appeal all involve claims of entitlement to service connection for various disabilities allegedly related to the Veteran's service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Diabetes mellitus, hypertension, and arthritis (degenerative joint disease) are listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's claims of entitlement to service connection for a diabetes mellitus, hypertension, and a low back disability.

The Veteran has also alleged that secondary service connection is warranted for several of his conditions.  For example, he alleges, in part, that his current hypertension is due to his diabetes mellitus.  Secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran is not currently service-connected for any disability, so the Board will only address this theory if the Veteran prevails on service connection for one or more of his direct (and/or presumptive) service connection claims.



II.  Diabetes Mellitus and Hypertension

The Veteran alleges that his diabetes mellitus and his hypertension are due to exposure to herbicide agents (e.g. Agent Orange) that were used by the military during the Vietnam era.  Specifically, he has alleged that he served on naval vessels which had previously been exposed to herbicide agents and, according to the Veteran, the exposure to the residue of herbicide agents caused him to develop diabetes mellitus and/or hypertension.  See May 2014 VA Form 9 ("I am contending that my Agent Orange Exposure is from serving on LSTs that had previously served in the Vietnam Theater of Operations....I was exposed to the residuals of Agent Orange after they had left the Vietnam Theater."); May 2014 VA Form 9 ("he served on an LST that frequented periods of time in the waters off of Vietnam where swim calls were frequent, and where the hull of the ship and various equipment taken from Vietnam had been subjected to contaminates of Agent Orange"); see also January 2015 Board Hearing Tr. at pp. 4-6.

The Veteran's application for compensation benefits and some prior statements suggest that he served in Vietnam, Laos, Cambodia, and/or Thailand, he has clarified, both in some of those statements and more recently, that the alleged exposure was to residuals of herbicide agents on naval vessels that had previously been in the Vietnam theater of operations.  See, e.g., July 2009 Formal Application (VA Form 21-526) (indicating Vietnam service, but later clarifying:  "Vietnam service dates are an approximate estimate of the dates spent during Vietnam, Laos, Thailand and Cambodia in Navy ships."); January 2011 DRO Hearing Tr. at pp. 68-69 (noting that the Veteran is unaware of any direct exposure and only asserts that the ship he was on may have been contaminated prior to his time on the ship which may have resulted in "secondary" exposure to a herbicide agent such as Agent Orange).  However, at his hearing, he contended that he had actually served in a combat zone in Southeast Asia, specifically Cambodia, while aboard the U.S.S. Barbour County.  See January 2015 Board Hearing Tr. at 5-6.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Diabetes mellitus is among the diseases presumptively associated with herbicide exposure, but hypertension is not.  38 C.F.R. § 3.309(e) (listing diabetes mellitus, but specifying:  "Note 2: For purposes of this section, the term ischemic heart disease does not include hypertension...").  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters ("brown water") of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Importantly, there is no presumption of exposure where a Veteran served aboard a vessel that had previously been present in the inland waters of Vietnam, but only where the Veteran served aboard the vessel while it was present in the inland waters of Vietnam.  See, e.g., M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10k.  Service in the waters offshore and service in other locations during the Vietnam era does not constitute "service in the Republic of Vietnam" unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that the presumption of exposure to herbicide agents does not apply in this case.  The greater weight of the evidence of record is against finding that the Veteran served in Vietnam, including in the so-called "brown water" of Vietnam.  The Veteran's allegations have been somewhat inconsistent in this regard, but most recently he has alleged that he served on a naval vessel in a combat zone in Cambodia.  See January 2015 Board Hearing Tr. at 5-6.  The documentary evidence that the Veteran has submitted in support of this claim consists of information regarding the movements of the U.S.S. Barbour County.  According to the available evidence, however, the U.S.S. Barbour County never entered the inland waterways of Vietnam.  The closest it came was when it "stood by off the Cambodian coast" during 1974.  While the Veteran does appear to have been aboard the U.S.S. Barbour County during 1974, the evidence is against finding that the vessel ever entered the inland waterways of Vietnam or that any of the crew ever left the vessel to enter the Republic of Vietnam.  The Veteran does not contend that any of the other naval vessels on which he served ever entered the inland waterways of Vietnam and the greater weight of the evidence of record is against any such claim.  The presumption of exposure to herbicide agents does not apply to the Veteran.

The Veteran's theory of exposure to herbicide agent residue due to being aboard a vessel that had previously been in Vietnam (or the inland waterways of Vietnam) is not supported by any scientific or medical evidence.  As noted below, the Veteran disclaimed any specific knowledge of the presence of residue from herbicide agents or whether he was exposed to it.  See January 2015 Board Hearing Tr. at p. 4.  Likewise, his allegation that he was exposed to herbicides "in the waters surrounding Vietnam, Cambodia, Laos, and Thailand" has no support in the evidence of record beyond his own suppositions, but without personal knowledge.  

There is no evidence and there are no studies of which VA is aware which demonstrate or suggest harmful health effects from any such secondary or remote herbicide contact or even that clinically significant exposure is possible in the manner the Veteran suggests.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, ¶¶ 10(m) ("the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam") and 10(r) (there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam").  The Veteran has not provided any medical or scientific evidence establishing, or even suggesting, that contact with a vessel or equipment that had previously been in Vietnam or the inland waterways of Vietnam resulted in exposure to herbicide agents at levels sufficient to cause or contribute to the development of any of his claimed disabilities.  See January 2015 Board Hearing Tr. at p. 4 (answering, in response to whether he was or was not exposed to herbicides:  "I have no idea to be quite frank with you.").  Similarly, the Veteran has not supported his bald allegation of exposure to herbicides during "swim calls" while aboard a naval vessel in the general vicinity of Vietnam may have caused or contributed to his current disabilities.  See March 2010 Notice of Disagreement.  The Veteran's theory of exposure to the residue of herbicide agents is not viable given the evidence of record and the law.

Presumptive service connection based on exposure to herbicides is not warranted for either diabetes mellitus or hypertension.

Briefly, the Board notes that the Veteran has specifically disavowed any diagnosis of either diabetes mellitus or hypertension during service or within the presumptive period after service.  See January 2015 Board Hearing Tr. at pp. 4 (noting later diagnosis of diabetes mellitus) and 7 (denying any diagnosis of hypertension in service or within one year after discharge from service).  In addition, the record contains no evidence of a continuity of symptomatology for either of those conditions after service.  Therefore, the presumptive service connection as a chronic disease is not warranted for either diabetes mellitus or hypertension.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As already noted, the evidence is against finding that the Veteran was exposed to herbicides, so any claim of direct causation due to herbicide exposure is not viable.  The Board also notes that there is no evidence, other than the Veteran's own surmise, that there is an association between alleged exposure to herbicide residue while aboard a ship or exposure to herbicides in the offshore waters and any of the Veteran's current disabilities.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012) (holding the Board may find a lay witness incompetent to provide opinion evidence on a complex medical issue).

The Veteran's other expressed theory is that his "poor food and working long hours" caused or contributed to his diabetes mellitus and/or hypertension.  See May 2014 VA Form 646.  He has not submitted any evidence other than his own lay opinion that poor diet and long working hours can cause diabetes mellitus and/or hypertension several decades later.  The record does not indicate that the Veteran has any specialized medical knowledge, experience, or training to enable him to make that link.  King, 700 F.3d at 1344-45.  Without some competent evidence indicating the proposed etiological link is medically plausible, much less at least as likely as not (50 % or greater likelihood), the claim based on poor diet and long working hours fails.

The Veteran has not proposed any other causal link between his active service and his currently diagnosed diabetes mellitus and/or hypertension.  In addition, the Board's own review of the record has not revealed evidence of a causal nexus between those conditions and any other alleged in-service event or injury.  The evidence is not in equipoise, but is against his claim.  Gilbert, 1 Vet.App. at 53-56.  Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus is denied.

With respect to hypertension, the only other theory the Veteran relies upon for service connection is that his diabetes mellitus caused his hypertension.  See January 2015 Board Hearing Tr. at p. 8 ("the hypertension, if diabetes is shown to be service connected with the secondary to diabetes").  Because his diabetes mellitus is not service-connected, the secondary service connection claim necessarily fails.  38 C.F.R. § 3.310.  In addition, as already discussed, he is not entitled to presumptive service connection for hypertension (either based on herbicide exposure or pursuant to the provisions for chronic diseases) and he has not proposed any plausible direct service connection theory.  

The evidence is not in equipoise, but is against his claim.  Gilbert, 1 Vet.App. at 53-56.  Accordingly, the Veteran's claim of entitlement to service connection for hypertension is also denied.

III.  Skin Disorder

The Veteran alleges that he has a current skin disorder that began in or is due to his active service.  See, e.g., January 2015 Board Hearing Tr. at p. 30 ("The last year that I was in the Navy,...I picked up some kind of God-awful skin disease.").


The Board notes that, again, the service treatment records fail to corroborate the Veteran's allegations regarding in-service medical events including, most pertinently to this claim, the contraction or symptoms of a skin condition.  For example, a February 1973 examination for radiation duty pre-placement and submarine duty indicates, with respect to the Veteran's skin:  "No abnormalities visualized."  Likewise, his October 1975 discharge examination indicates that his skin is normal.  

His service treatment records do mention a skin problem, specifically a March 1975 service treatment record indicates that the Veteran requested that a sebaceous cyst on the bridge of his nose be removed.  The following records do not indicate any continuing skin problems, though the Veteran did complain of headaches subsequent to the removal of the cyst.  The available service treatment records appear to contain complete records from March 1975 through the Veteran's discharge in October 1975 and all are silent with respect to skin trouble of any sort following removal of the cyst.

The Board finds that the greater weight of the evidence is against finding an in-service manifestation of a skin condition as described by the Veteran.  However, even assuming he did contract a skin condition in service, the contemporary medical evidence indicates that the Veteran does not have a current skin condition that is related to service.  

August 2008 private treatment records indicate "a fungus infection on his arm" which was again noted as a "ringworm-type fungus" in September 2008.  An April 2009 private treatment note indicates that he continued to have a left forearm lesion.  As discussed below, however, later evaluation indicates that the condition is not an infection, but eczematous dermatitis.

The Veteran has alleged that he has a form of dermatitis.  He has been diagnosed with eczematous dermatitis.  See February 2010 VA Dermatology Consult ("The process on his left upper arm is eczematous dermatitis, he thinks that it is infectious and I have told him that is definitely not my opinion.").  The same VA dermatologist also diagnosed "a mild case of poikiloderma of Civatte" and "keratosis pilaris or follicular hyperkeratois syndrome."  However, the dermatologist opined that none of the three conditions, including the claimed dermatitis, are related to his active service and explained, briefly, why for each condition.  Id.  The Board assigns probative weight the VA dermatologist's opinion with respect to both the proper diagnosis of the Veteran's skin conditions and the lack of a causal nexus between the Veteran's active service and his current skin conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the lay Veteran is not competent to opine on whether there is a nexus between his active service and his current skin condition.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. a rash); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has any specialized medical training or knowledge that would equip him to diagnose a skin disorder or differentiate skin disorders based on their symptomatology.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his skin symptoms.  Jandreau, 492 F.3d at 1377.

Therefore, the only competent nexus evidence of record is the persuasive opinion of the VA dermatologist that the Veteran's current skin conditions are not related to his active service.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a skin disability to include nummular dermatitis is denied.

IV.  Foot and Ankle Disabilities

The Veteran seeks entitlement to service connection for left foot and left ankle disabilities.  VA has previously conceded the documented, in-service left foot/ankle injury.  The Board reiterates that finding.  See, e.g., December 1972 Service Treatment Record ("Came in for removal of cast, refer to foot clinic."); June 1973 Service Treatment Record ("Riding motorcycle when he hit the side of car [with] resulting sprain [and] possible fracture to [left] foot.").  The in-service element of a service connection claim is met.

The evidence, however, is against finding that the Veteran has either a current left foot disability or a current left ankle disability, so his claim fails.  See Shedden, 381 F.3d at 1167.  The Veteran reports pain in the ankle and foot, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board acknowledges the Veteran's report of subjective pain, but the overwhelming medical evidence is against finding that there is any underlying left foot or ankle malady or condition.

The Board also acknowledges the Veteran's contention, including at his January 2015 Board Hearing, that he has continuing tendinitis, recurrent ankle sprains, and other diagnosable foot and ankle conditions.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has any specialized medical training or knowledge.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his symptoms of pain and weakness in the left foot and ankle.  Jandreau, 492 F.3d at 1377.

In December 2009, the Veteran underwent a VA examination with respect to his left foot and ankle disabilities.  The examiner noted subjective complaints of left foot pain by history, but, as a diagnosis, indicated:  "left foot pain, with no objective findings on exam to support diagnosis."  Importantly, the examiner relied on both an in-person examination of the Veteran and diagnostic imaging results which showed "no significant abnormality."  The Board will not repeat each physical finding of the examiner, but the December 2009 VA examination and resulting opinion are against finding any current foot or ankle disability.  

The Board notes that the VA examiner inaccurately stated that there was no mention of a foot problem in the STRs, but this statement and history is only relevant to the examiner's nexus opinion.  The inaccurate medical history is irrelevant to the examiner's determination that the Veteran has no current diagnosis or objective evidence of pathology to explain the subjective complaints of left foot and ankle pain.

Subsequent medical records also document the Veteran's subjective complaints of pain, but his treating physicians have been unable to diagnose any objectively or medically identifiable underlying malady or condition.  See August 2010 VA Orthopedic Surgery Note (noting "slight decreased range of motion of his left ankle with tenderness anteriorily" and assessing "Left ankle pain"); August 2010 VA Orthopedic Surgery Consult ("Left ankle pain and mild instability."); March 2010 VA Test Results Letter ("Ankle films showed no acute effusion or signs of any osteoarthritis.").

The claims file includes a February 2011 from the Veteran's private treating physician which reads, in relevant part:  "He states that he has had left ankle tendonitis since [and in-service injury], and this is not at all unreasonable considering the magnitude of injury potential with some sprains."  The private physician makes clear that the diagnoses provided are based on the Veteran's statements regarding his medical history and are not the private physician's contemporaneous diagnoses.  In addition, to the extent the letter contains an opinion, it is only that the Veteran's theory of causation is medically plausible, not that the Veteran actually has a current left foot or ankle condition that, more likely than not, is related to the in-service event.  Crucially, the letter fails to provide medical evidence of a current disability rather than complaints of symptoms of a current disability.

His private medical records document a left ankle injury in August 2008 as a result of the motor vehicle accident.  September 2008 private treatment records indicate a diagnosis of "ankle sprain" by the treating emergency room physician.  The emergency room records include the results of left ankle x-rays which indicate:  "No evidence for acute traumatic change."  A later, April 2009 note indicates a possible "lateral malleolus injury", but the private physician did not have "radiologic evidence" for that diagnosis.  In any case, the private physician noted in April 2009 that prior treatment for that condition was "effective."

The Board recognizes the significance to the Veteran of his subjective pain, but the Board finds that the greater weight of the medical evidence is against finding that symptoms are due to a current left foot or ankle disability.  The Board relies on the December 2009 opinion of the VA examiner which was thorough, well-reasoned, and based on diagnostic imaging tests as well as physical examination by the medical professional and the later evaluations by treating physicians which were also based on thorough physical examinations, diagnostic imaging, and accurate medical histories.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The physicians all failed to diagnose any left foot or ankle condition other than "pain" and explicitly noted the absence of any objective medical evidence of a current left foot or ankle condition.  The Board finds this evidence, particularly in the aggregate, persuasive.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The greater weight of the evidence is against finding that the Veteran has a current left foot or left ankle disability.  Accordingly, the criteria for establishing service connection for a left foot or ankle disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a left foot disability and for a left ankle disability is denied.



V.  Coccyx Disability

The Veteran alleges that he has current coccyx, low back, leg numbness, and cervical spine (neck) disabilities that are related to an in-service injury.  Specifically, he alleges that he injured his coccyx and low back during service when he slipped onboard a Navy vessel and landed coccyx-first on the edge of a hatch sometime between July 1973 and November 1974 aboard the USS Barbour County LST.  See July 2009 Veteran Statement ("This accident happened while I was in a combat zone off Southeast Asia.").  The Veteran alleges, among other theories, that his leg numbness and neck disabilities are due to or have been caused by his coccyx and/or low back disabilities.  See, e.g., March 2010 Notice of Disagreement.

He acknowledges that the specifics of the incident are not detailed in his service treatment records, but points to various in-service complaints of low back pain as confirmation of the in-service injury.  See, e.g., January 2015 Board Hearing Tr. at p. 12 ("I went through a hatch and I landed on my tailbone and broke it.  There are subsequent treatment records showing that I had a broken coccyx and that I had ultrasound treatments for this problem.  But the medical records that I have...do not show that the actual accident itself."); March 2010 Notice of Disagreement (alleging "worsening of this problem while in the active Navy resulted in my admission to the U.S. Naval Hospital at Balboa in San Diego.").  Indeed, there are multiple entries in his service treatment records documenting complaints of back pain.

Most pertinently to this decision, there an August 1974 note documents ultrasound therapy of the Veteran's left hand and "sacral coccygeal area" due to complaints of "stiff left hand and back."  The diagnosis was a strained back.  Subsequent records continue to document complaints of low back pain, often tentatively associated with potential kidney problems.  

However, in June 1975, the Veteran complained of back pain and requested evaluation by a physician.  He complained of being unable to stand longer than "15 min. or so - legs 'give out.'"  The low back pain radiated to the buttocks.  The physician noted the presence of spasm at the para spinous group and diagnosed "muscle strain, lumbar."  Two days after that evaluation, a treatment note documents the Veteran's complaint that his back was not improving and his request for x-rays and further evaluation by a physician.  The subsequent evaluation indicates that the Veteran had a back ache for two days, but "not trauma."  The Veteran had not improved after five days of bed rest and treatment with valium.  An orthopedic evaluation documented "8 mo. [history of] thoracic-lumbar [and] limbo-sacral LBP [without] radiation, [without] paresthesia's or paresis, [without genito-urinary symptoms], [and without] definite [history] of trauma - though pt active in gymnastics [and] has had prior episodes of back ache."  The physician noted that the low back pain had increased after a motorcycle trip to San Diego.  X-rays indicated "minimal out wedging L1 - compatible [with] old/chronic trauma."  The physician diagnosed low back pain secondary to muscle strain.

Despite service treatment records from July and September 1975, there are no additional in-service complaints of back pain prior to his discharge.  An October 1975 service treatment record notes:  "Recheck backache.  Pt claims to be feeling better....Return to full duty."  His October 1975 discharge examination indicated his spine and lower extremities were normal.

The Board finds, giving the Veteran the benefit of the doubt, that it is at least as likely as not that he injured his coccyx during his service.  Although the specific incident is not documented, he did receive treatment to his "sacral coccygeal area" and diagnostic imaging was "compatible" with an old trauma.

At this point, the Board will briefly note that, despite some indications in the record that the Veteran had pre-service injuries to his back, no such injuries or resulting defects were noted on his entrance examination, so he was presumed sound.  See 38 C.F.R. § 3.304(b).  The statements in the record alluding to pre-service injuries or symptoms do not meet the clear and convincing standard necessary to rebut the presumption of soundness.  38 C.F.R. § 3.304(b) (presumption of soundness may only be rebutted by "clear and unmistakable evidence" both that "the injury or disease existed prior [to active service]" and that the condition "was not aggravated by such service").

In short, the Board finds that the in-service injury element of the Veteran's service connection claim is met.  Shedden, 381 F.3d at 1167 (setting forth three elements for a service connection claim:  (1) a current disability; (2) an in-service injury or disease; and (3) a causal nexus between the two).

With respect to a current disability, there are numerous post-service records documenting symptoms of and diagnostic imaging demonstrating residuals of a prior coccyx injury.  See January 2010 VA Physician Letter (discussing results of CT and noting "some arthritis of the coccyx but no signs of fracture or mass"); December 2009 VA Primary Care Note (indicating, without specifying a date or source of information, a history of coccyx fracture and requesting a CT to rule out any mass, but tentatively diagnosing "pain syndrome").  Most convincingly, however, the December 2009 VA Examination resulted in a diagnosis, based on diagnostic imaging, of low back pain due, in part, to "angulation of distal coccygeal segment, possibly due to distant trauma."  The examiner noted that the coccyx was "very tender distally" and that the "Veteran's coccygeal pain appears to be real."  The Board finds that the evidence establishes a current disability.  Shedden, 381 F.3d at 1167.

The remaining element is a nexus between the in-service injury and his current disability.  While the Veteran alleges a causal nexus, the Board finds that, as a lay person, he is not competent to opine on the etiology of his current coccygeal symptoms, particularly where many decades have passed between the incident and diagnosis of the underlying physical defect requires diagnostic imaging to assess.  King, 700 F.3d at 1344-45.

The December 2009 VA examiner addressed the etiological question, but opined that he could not resolve the issue without resorting to "mere speculation."  He explained that the passage of time since service, the lack of in-service documentation of the incident, and the lack of continuous treatment precluded a more definitive opinion either for or against the claim.  The VA examiner's opinion did indicate, though, that it is medically plausible that the current coccygeal defect is related to an in-service trauma as described by the Veteran.

Briefly, the Board notes that the examiner engages in an apparent weighing of evidence and discussion of the Veteran's legal burdens.  This sort of analysis is the province of the Board, not the examining medical professional.  Therefore, the Board has not considered or given any weight to the examiner's legal analysis and conclusions.

In conclusion, the evidence is at least in equipoise regarding whether an in-service trauma, which is at least as likely as not to have occurred, caused the Veteran's current residuals of a coccyx injury.  While there is no competent, favorable medical opinion to the requisite degree of medical certainty, the medical plausibility of the Veteran's claim is established and the competent medical evidence indicates that a more definitive nexus opinion is not possible.  There is no competent medical evidence against the claim.  Given medical plausibility, the nature of the condition, and the absence of any negative opinion, the Board finds the evidence at least in equipoise on the nexus element and, so, the Veteran's claim is established.  Shedden, 381 F.3d at 1167 (elements of a service connection claim); Gilbert, 1 Vet.App. at 53-56 (holding veterans prevail where the evidence is in relative equipoise).

Accordingly, the Veteran's claim of entitlement to service connection for residuals of a coccyx injury is granted.  

VI.  Ruptured Ear Drum

The Veteran alleges that he had a ruptured right ear drum during his active service and that he currently has residuals from that ruptured ear drum, including hearing loss.

Briefly, the available service treatment records do not document the in-service incident the Veteran has recounted.  In service treatment records from December 1972, his ears were "plugged" secondary to sinus congestion.  Otherwise, his available service treatment records contain no indication of ear trouble, including any ruptured ear drum as alleged, during his active service.  The Veteran's October 1975 discharge examination specifically indicates that his ear drums were checked for perforation but were found normal and that his hearing was normal.

The Veteran alleges that there are missing service treatment records that would support his version of in-service events including, specifically, ruptured ear drums due to a change in air pressure in the submarine he was aboard that was caused by mechanical trouble.  See January 2015 Board Hearing Tr. at p. 24.

Despite this state of the record and the Veteran's contentions, the Board need not resolve the in-service events or the question of missing records.  The Veteran's claim of entitlement to service connection for a ruptured right ear drum with hearing loss fails for lack of a current disability.  See Shedden, 381 F.3d at 1167.

The Board also acknowledges the Veteran's contention, including at his January 2015 Board Hearing, that he has continuing ear trouble including "really, really poor" hearing in his right ear.  As already discussed, the Board need not find a lay Veteran competent to render a diagnosis of his subjectively perceived symptoms, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of those symptoms.  King, 700 F.3d at 1344-45.  The record does not reflect that the Veteran has any specialized medical training or knowledge that would equip him to identify, diagnose, or opine on the severity of sensorineural hearing loss or other problems of the ear.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his subjective symptom of decreased hearing acuity.  Jandreau, 492 F.3d at 1377.

The greater weight of the medical evidence of record establishes that the Veteran does not have a current right ear disability to include either a ruptured ear drum or a hearing loss disability.  An August 2008 private treatment record diagnosis "bilateral otitis externa".  The condition improved after treatment, though he still had "moderate inflammation of the left external auditory canal and tympanic membrane" in September 2008.  Subsequent private treatment records suggest that the condition had resolved by the time of his claim in 2009.



The medical evidence relating to the period currently on appeal indicates that, despite his current allegations, the Veteran does not have a ruptured ear drum or right ear hearing loss.  See September 2009 VA Audiology Consult (normal right ear hearing and noting "[n]o sign of tympanic membrane rupture"); October 2009 VA Otolaryngology Consult ("history of an apparent ruptured ear drum with questionable history of ongoing perforation"; "There is no perforated ear drum noted.").  When asked at his hearing to identify a medical professional who had diagnosed a right ear disability, he was unable to name any physician and acknowledged the lack of medical records substantiating his claim.  See January 2015 Board Hearing Tr. at pp. 26-27 ("Q.  What doctor has told you that?  A.  Good question."; "Q. Do you follow somebody for your disability, your claim[ed] disability?  A.  No, I do not.").

The undersigned informed the Veteran of the need for medical evidence indicating that he has a current disability.  In response, the Veteran and his representative acknowledged the missing evidence and indicated that the Veteran would obtain additional evidence within 60 days of the hearing.  See January 2015 Board Hearing Tr. at pp. 27-28.  The Veteran has not provided any additional evidence since his Board hearing.  The record is devoid of any evidence other than the Veteran's lay assertions tending to suggest the presence of a current right ear disability.  Moreover, there is competent, persuasive medical evidence of record documenting the absence of the alleged disabilities, specifically a currently ruptured ear drum and/or right ear hearing loss.  The Board assigns significant probative weight to the recent medical evidence indicating no current right ear disability.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The greater weight of the evidence is against finding that the Veteran has a current right ear disability.  Accordingly, the criteria for establishing service connection for a right ear disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a ruptured right ear drum with hearing loss is denied.

VII.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 Board hearing and the January 2011 DRO hearing, the undersigned Veterans Law Judge and Decision Review Officer, respectively, addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical records or opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either the Board hearing or the DRO hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge and Decision Review Officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



In the instant case, notice was provided to the Veteran notice letters sent in August 2009, September 2009, and October 2009.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has received additional notice regarding the elements of and the evidence need to establish his claim in subsequent decisions, notice letters, the DRO hearing, and the Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service records, private treatment records, and VA treatment records.  The Veteran identified treatment from the West Los Angeles Healthcare Center, so the RO sent a March 2011 request for medical records from that facility.  Having received no response, the RO sent a May 2011 follow-up request.  VA has not received a response and the Veteran was notified of that fact.

The Veteran alleged that he was treated at the Naval Medical Center in San Diego, California.  The RO sent a March 2011 request for medical records from that facility.  A September 2011 note in the claims file documents that the RO contacted the Naval Medical Center in San Diego, California, and was informed that that facility did not have any treatment records for the Veteran.  The Board concludes that there are no records.  The Veteran was notified of the negative response in the May 2014 Supplemental Statement of the Case.

The Board also notes the RO made requests to the Defense Personnel Records Information Retrieval System for review of command history and deck logs for information regarding alleged in-service events aboard naval vessels on which the Veteran served.  The RO received responses indicating that the searches had taken place, but that the available records did not verify the alleged incidents.  The Board notes that, in order to decide the merits of the Veteran's claim, it did not have to determine the occurrence or non-occurrence of some of the alleged in-service events, such as a depressurization incident and the exploding ordinance.

The Veteran alleges that the record does not contain all of his service treatment records, including records reflecting alleged treatment at the Naval Medical Center in San Diego.  Upon review, the service treatment records do not appear to be incomplete and no repository has indicated that any records are missing.  The undersigned Veterans Law Judge explained the Veteran's options with respect to his allegations of potential negligence or misconduct involving the allegedly missing records.  For purposes of this decision, the Board concludes that the record is not incomplete.  Again, the repositories of records complied with VA's requests for records and did not indicate any records once in existence were missing, destroyed, or were otherwise unavailable.

When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Although the Board finds that the service treatment records are not incomplete, the Board fully discussed this matter at the January 2015 hearing and, in addition, has applied the heightened benefit-of-the-doubt rule to ensure the Veteran has suffered no prejudice.  Notably, the allegedly missing records relate, primarily, to the Veteran's coccyx injury which the Board has determined did occur.

In addition, VA made reasonable efforts to develop the record, notified the Veteran of alternative forms of evidence, and has otherwise fulfilled its heightened duty to assist in these circumstances.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).

The Veteran has not identified any other records aside from those that are already in evidence.

VA also satisfied its duty to obtain a medical examination.  In December 2009, VA provided the Veteran with an examination to address the nature and etiology of his claimed left foot disability, left ankle disability, and residuals of a coccyx injury.  The examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The examination and opinion satisfy VA's duty to assist in developing medical evidence via examination with respect to that condition.

In his May 2014 VA Form 9, the Veteran alleges that his examination was inadequate, but he then discusses alleged errors by the adjudicator who wrote the March 2014 supplemental statement of the case (SSOC).  In any case, his allegations of error are either not specific or do not involve the foot or ankle issues for which the Veteran was examined.  His coccyx claim has been granted, so no error with respect to that condition could be prejudicial.

The Veteran has not been afforded a VA examination with respect to his claimed diabetes mellitus, hypertension, skin disability, and ruptured right ear drum with hearing loss.  However, VA is not required to provide an examination in every case.  Rather, several elements must be present before the VA's duty to provide an examination is triggered.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

With respect to diabetes mellitus and hypertension, the Veteran relied primarily on exposure to herbicide agents and the associated presumptions of service connection.  The Board has determined that he was not exposed to herbicide agents, therefore the criteria for an examination have not been met with respect to that theory of association.  As discussed above, the Veteran's other theories (e.g. a poor diet and long working hours during service caused his diabetes and hypertension which manifested decades later) consist entirely of his own lay suppositions without any support from competent medical evidence.  These allegations also do not meet the criteria for obtaining a VA examination.  McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010) (generalized lay allegations are not sufficient to meet the McLendon standard, even though medical evidence is not necessarily required).

Regarding the claimed skin disability and ruptured right ear drum with hearing loss, there is medical evidence of record sufficient to decide the claim.  McLendon, 20 Vet. App. at 85-86.  

As discussed above, a VA dermatologist did examine the Veteran with respect to his claimed skin conditions and offered an opinion that each identified skin condition was not related to his active service.  There is no contrary medical evidence and the Veteran's generalized allegations that his current conditions were caused by shower water or sun exposure are not sufficient indication that his current skin conditions "may be associated" with an in-service injury or disease.  McLendon, 20 Vet. App. at 85-86; Waters, 601 F.3d at 1277-78.  To the extent this evaluation did not constitute a McLendon examination because it was part of the Veteran's treatment, it provides sufficient medical evidence to decide the Veteran's claim.

Likewise, the Veteran has been evaluated by multiple VA medical professionals who have determined that the Veteran does not have a ruptured right ear drum and does not have hearing loss.  To the extent these evaluations do not constitute examinations for McLendon purposes, they also provide highly probative evidence that the Veteran does not have the claimed disabilities, so the McLendon criteria are not met.  The Veteran's own lay allegations regarding diagnosis and etiology are, in the circumstances of this case, not sufficient to warrant an examination with respect to his claimed ruptured right ear drum with hearing loss.  McLendon, 20 Vet. App. at 85-86; Waters, 601 F.3d at 1277-78.


In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for residuals of a coccyx injury is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a ruptured right ear drum with hearing loss is denied.


REMAND

The Veteran has put forward multiple theories of service connection for his alleged lumbar spine, bilateral leg numbness, and cervical spine (neck) disabilities including, most pertinently, entitlement to service connection for those disabilities as secondary to (caused or aggravated by) his now service-connected coccyx disability.  See, e.g., March 2010 Notice of Disagreement (discussing allegations including that his recovery from a recent, post-service neck injury "has been hampered by the service related damages to my tail bone and the resulting documented problem with my posture" and that the coccyx injury causes numbness in his lower extremities).  Because the Board has granted the Veteran's claim of entitlement to service connection for a coccyx disability, the Veteran's theories of secondary service connection were not fully developed below.  Therefore, the Board will remand for readjudication of those secondary service connection issues after any additional development deemed necessary.  In this regard, the Board finds that the remaining issues on appeal are inextricably intertwined with the now service-connected coccyx disability, and that remand is necessary to explore whether additional development is necessary upon readjudication at the AOJ level. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

With respect to further development, the Board notes that, while the Veteran had a December 2009 VA examination with respect to his lumbar spine disability (DJD), the Veteran was not service-connected for a coccyx disability at the time.  Therefore, the examiner was not asked to address the secondary service connection issues, including.  An examination and opinion specifically addressing secondary service connection may be necessary fully and fairly adjudicate secondary service connection under 38 C.F.R. § 3.310, to include by way of aggravation.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means that the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease. 38 C.F.R. § 3.310(b).

Given the Veteran's complaints of bilateral leg numbness, the RO should undertake appropriate development regarding and consider upon readjudication whether any sensory or nerve impairments were either caused by or aggravated by the Veteran's coccyx disability.

Finally, the Veteran has alleged that his current neck disability has been aggravated by poor posture due to the now service-connected coccyx disability.  See March 2010 Notice of Disagreement.  The medical records do establish a neck disability and poor posture.  The Board need not at this time make any determination of the merits of the claim, including whether an examination of the cervical spine is required.  Instead, the Board will remand the claim for readjudication by the RO after any additional development deemed necessary, because the claim is inextricably linked to the other remanded claims.  Harris, Supra. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct any development of the remanded claims deemed necessary, to include obtaining any outstanding, relevant VA treatment records and scheduling any VA examinations the RO determines are necessary to adjudicate the merits of the Veteran's claims.

2.  Then, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	
______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


